Citation Nr: 1743208	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-53 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran filed a timely Notice of Disagreement (NOD) with a June 12, 2007, decision letter awarding spousal dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1947 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 12, 2016, administrative decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.  In that decision, the RO determined that the Veteran's April 2, 2016, Notice of Disagreement (NOD) was not timely filed with respect to a June 12, 2007, decision letter that awarded spousal dependency.  The Veteran timely appealed that decision.

In his October 2016 substantive appeal via VA-Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in a May 2017 Report of General Information, the Veteran requested to cancel his hearing and have his case decided.  As such, the Veteran's request for a hearing is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On June 13, 2006, the Veteran submitted a VA Form 21-686c Declaration of Status of Dependents.

2.  On June 12, 2007, the RO informed the Veteran of its decision to award spousal dependency effective June 13, 2006.

2.  On April 12, 2016, the Veteran filed an NOD expressing dissatisfaction with the effective date of the award of spousal dependency.



CONCLUSION OF LAW

The Veteran did not file a timely NOD following the June 12, 2007, notification of the RO decision awarding spousal dependency.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim. 

On the timeliness issue, the VCAA essentially addresses the development of a claim for VA benefits.  The timeliness issue is a procedural threshold that confers jurisdiction and the matter of development of the evidence to substantiate the merits of the claim for benefits and the responsibilities of VA and the claimant to obtain evidence does not arise.  To the extent that the VCAA may apply, the Veteran was given VCAA notice in the October 2016 statement of the case, addressing the timeliness of the NOD.  Under these circumstances, no further VCAA notice is required.

II. Timeliness of the NOD

The Veteran alleges that in 1996, his combined disability rating was 30 percent and that he was not informed that he could receive dependency allowance.  Thus, he contends that the dependency allowance should date from 1996.

Appellate review is initiated by a timely filed NOD and completed by a timely filed substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

A claimant must file a notice of disagreement with a determination by the agency of original jurisdiction (RO) within one year from the date that the RO mails notice of the determination to him.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  If the notice contains determinations on several issues at the same time, the claimant must identify the specific determination he disagrees with.  38 C.F.R. § 20.201. 

If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105 (c).

On June 13, 2006, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents.  After obtaining further information from the Veteran, the RO awarded spousal dependency on June 11, 2007, effective from June 13, 2006, the date the Veteran submitted his VA Form 21-686c.  Notice was provided to the Veteran on June 12, 2007.  Therefore, the Veteran had one year from that date, or until June 12, 2008, to file an NOD.  In the notice of procedural and appellate rights provided to the Veteran in June 2007, the Veteran was told he had one year from the date of the June 12, 2007, letter to file an NOD, and if more than one claim was denied, he had to identify the claims he was appealing.

On April 12, 2016, the Veteran filed an NOD requesting an earlier effective date for the award of spousal dependency.  The Veteran did not complete or submit any form or document indicating his desire to file an appeal in regards to the effective date of spousal dependency prior to his April 2016 NOD.

For these reasons, the Veteran did not file a timely NOD within one year of the June 12, 2007, Notification Letter awarding spousal dependency.  Therefore, the appeal must be denied.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 20.201, 20.302.


ORDER

As the Veteran did not file a timely NOD following the June 12, 2007, notification letter awarding spousal dependency, the appeal is denied. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


